Title: From James Madison to William Jarvis, 14 January 1803
From: Madison, James
To: Jarvis, William


Sir,
Department of State, Washington 14 Jany 1803
Since my last of the 17th ult, I have received your letter of the 16th November. The obstruction of our right of deposit at New Orleans still remained on the 25th of Novr. the date of our last advices from thence: but the hope that the Intendant will recede is further strengthened by the contents of a letter from the Governor General of Louisiana to Governor Claiborne, stating that the prohibition was imposed against his opinion and without orders from the King of Spain. By the arrangement of the Colonial system of that Country, it seems that the Intendant, whose department is that of finance and commerce, is under no official subordination to the Governor. The President has, within a few days, nominated James Monroe Esqr. as Envoy Extraordinary to Paris and Madrid, with a view to obtain such arrangements on the Mississippi, as will further secure the right and enlarge the advantages of navigating the River.

The inclosed copy of a letter from Mr Snow, our Consul for Canton, who is now in the United States on a visit, contains a subject for you to present to the Portuguese Government. There will probably be no hesitation in according to us the same favor that is enjoyed by others. Their orders to the Government of Macao, if a more direct opportunity should not offer, may be forwarded through the United States. I remain with much respect, Sir, your most Obt Sert
James Madison
 

   
   RC and enclosure (NNPM: The Gilder Lehrman Collection, on deposit); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM. For enclosure, see n. 3.



   
   See Claiborne to JM, 25 Nov. 1802, and n. 1.



   
   On 11 Jan. Jefferson nominated Monroe as minister extraordinary and plenipotentiary to France with joint powers with Livingston “to enter into a treaty or convention with the First Consul of France, for the purpose of enlarging, and more effectually securing, our rights and interests in the river Mississippi, and in the territories eastward thereof.” Jefferson also nominated Monroe as minister extraordinary and plenipotentiary to Spain jointly with Pinckney, to negotiate a treaty for the same purpose “in the event of its being necessary” (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:431–32).



   
   Samuel Snow to JM, 1 Jan. 1803.


